DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lifson (US 2009/0320506 – provided by Applicant in the IDS) in view of Jaster (US 5,435,145 – provided by Applicant in the IDS).

Regarding claim 1, Lifson teaches a throttle control method (see paragraph [0019] at least) for a refrigeration system (see Title) comprising: 
a compressor (52, Fig. 4, paragraph [0017]), a condenser (24, Fig. 4, paragraph [0014]), a throttle flow path (defined as the lines 90 and 76 in Fig. 4, paragraph [0019]), and an evaporator connected in sequence (38, Fig. 4, paragraph [0015]); 
wherein a non-adjustable main throttle element is disposed in the throttle flow path (74, Fig. 4, paragraph [0019]); 
a bypass flow path (26, Fig. 4), wherein the bypass flow path is connected to the throttle flow path respectively at the upstream and downstream of the main throttle element (Fig. 4), and provided with an adjustable auxiliary throttle element thereon (26, Fig. 4, paragraph [0019]); 
a controller (see paragraph [0015] which notes a system control not shown in the Figures).
Lifson does not teach:
a liquid level sensor, disposed upstream and/or downstream of the throttle flow path, and configured to detect the liquid level; and 
the controller is configured to control the opening of the auxiliary throttle element according to a liquid level signal from the liquid level sensor the method comprising: 
S100: receiving a liquid level signal from a liquid level sensor; 
S200: comparing the liquid level signal with a preset value of the system, and outputting a control signal; and 
S300: controlling the opening of an auxiliary throttle element according to the control signal.
Jaster teaches a refrigerant flow rate control in a vapor compression cycle (Jaster, Title) which teaches controller which controls the duty cycle of a pulse width modulated solenoid valve based on the liquid level determined by a liquid level sensor (Jaster, 28, Fig. 3, see col. 2, lines 30-35, further see col. 4, lines 26-32), wherein the liquid level sensor includes a first and second liquid level sensor (Jaster, 28a and 28b, Fig. 3, col. 5, lines 40-48) disposed in a liquid reservoir (Jaster, see the sensors 28a and 28b disposed in 15 which is defined as the liquid reservoir) at an outlet of a condenser of the system (see Jaster the level sensor 28 disposed at the outlet of the condenser 14 in Fig. 1, see col. 3, lines 35-45), wherein the controller controls the opening of the PWM solenoid valve according to:
S100: receiving a liquid level signal from a liquid level sensor (Jaster, col. 2, lines 38-50); 
S200: comparing the liquid level signal with a preset value of the system, and outputting a control signal (Jaster, col. 2, lines 38-50); and 
S300: controlling the opening of an auxiliary throttle element according to the control signal (Jaster, col. 2, lines 38-50).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson with a liquid level sensor that features two switches disposed in a liquid reservoir at an outlet of a condenser, as taught by Jaster, in order to increase the pulse width of its control signal when the liquid level is above the upper liquid level switch and decreases the pulse width of its control signal when the liquid level is below the lower liquid level switch (Jaster, col. 2, lines 45-50).

Regarding claim 2, Lifson as modified teaches the throttle control method according to claim 1, wherein the preset value of the system comprises a first liquid level and a second liquid level (Jaster, 28a, 28b, Fig. 3, col. 5, lines 40-45), and 
when the liquid level sensor is arranged upstream of the throttle flow path, 
S300 comprises: 
S310: increasing the opening of the auxiliary throttle element when the liquid level is above the first liquid level (the limitation is not required as the claim is claimed in the alternative); or 
S320: maintaining the current opening of the auxiliary throttle element when the liquid level is between the first liquid level and the second liquid level (Jaster, col. 5, lines 40-50 which ntoes when the liquid level is between 28a and 28b the opening is maintained at the normal level); or 
S330: decreasing the opening of the auxiliary throttle element when the liquid level is below the second liquid level (the limitation is not required as the claim is claimed in the alternative). 

Regarding claim 3, Lifson as modified teaches the throttle control method according to claim 2, 
does not specifically teach step S310 in claim 2, however, claim 2 is claimed in the alternative and is therefore not required to be taught by claim 2 which renders claim 3 unnecessary to be examined with art. Further, the limitation is a contingent limitation:
wherein S310 further comprises: judging the state of opening of the auxiliary throttle element when the liquid level is above the first liquid level; increasing the opening of the auxiliary throttle element if the opening of the auxiliary throttle element is less than 100%; and maintaining the current opening of the auxiliary throttle element if the opening of the auxiliary throttle element equals to 100%. 
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 

Regarding claim 4, Lifson as modified teaches the throttle control method according to claim 2, 
does not specifically teach step S330 in claim 2, however, claim 2 is claimed in the alternative and is therefore not required to be taught by claim 2 which renders claim 4 unnecessary to be examined with art. Further, the limitation is a contingent limitation:
wherein S330 further comprises: judging the state of opening of the auxiliary throttle element when the liquid level is below the second liquid level; decreasing the opening of the auxiliary throttle element if the opening of the auxiliary throttle element is greater than 0; and maintaining the current opening of the auxiliary throttle element if the opening of the auxiliary throttle element equals to 0. 
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 

Regarding claim 5, Lifson as modified teaches the throttle control method according to claim 1, wherein the preset value of the system comprises a first liquid level and a second liquid level  (Jaster, 28a, 28b, Fig. 3, col. 5, lines 40-45), and 
when the liquid level sensor is arranged downstream of the throttle flow path, 
S300 comprises: 
S310: decreasing the opening of the auxiliary throttle element when the liquid level is above the first liquid level (the limitation is not required as the claim is claimed in the alternative); or 
S320: maintaining the current opening of the auxiliary throttle element when the liquid level is between the first liquid level and the second liquid level (Jaster, col. 5, lines 40-50 which ntoes when the liquid level is between 28a and 28b the opening is maintained at the normal level); or 
S330: increasing the opening of the auxiliary throttle element when the liquid level is below the second liquid level (the limitation is not required as the claim is claimed in the alternative). 

Regarding claim 6, Lifson as modified teaches the throttle control method according to claim 5, does not specifically teach step S310 in claim 5, however, claim 5 is claimed in the alternative and is therefore not required to be taught by claim 5 which renders claim 6 unnecessary to be examined with art. Further, the limitation is a contingent limitation:
S310 further comprises: judging the state of opening of the auxiliary throttle element when the liquid level is above the first liquid level; decreasing the opening of the auxiliary throttle element if the opening of the auxiliary throttle element is greater than 0; and maintaining the current opening of the auxiliary throttle element if the opening of the auxiliary throttle element equals to 0. 
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 

Regarding claim 7, Lifson as modified teaches the throttle control method according to claim 5, 
does not specifically teach step S330 in claim 5, however, claim 5 is claimed in the alternative and is therefore not required to be taught by claim 5 which renders claim 7 unnecessary to be examined with art. Further, the limitation is a contingent limitation:
wherein S330 further comprises: judging the state of opening of the auxiliary throttle element when the liquid level is below the second liquid level; increasing the opening of the auxiliary throttle element if the opening of the auxiliary throttle element is less than 100%; and maintaining the current opening of the auxiliary throttle element if the opening of the auxiliary throttle element equals to 100%. 
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 

Regarding claim 8, Lifson as modified teaches the throttle control method according to claim 2, wherein the opening of the auxiliary throttle element is increased by a first opening at each time; or the opening of the auxiliary throttle element is decreased by a second opening at each time (the limitations are not required by art as claim 2 is claimed in the alternative and does not require the increasing of the throttle element as S320, which is mapped and taught by Lifson as modified, maintains the current opening and does not alter the opening, therefore the limitations of claim 8 are not required to be taught as they are drawn to an alternative recitation in claim 2).  

Regarding claim 9, Lifson as modified teaches the throttle control method according to claim 8, wherein the first opening is 3%, and/or the second opening is 3% (see claim 8 rejection above as the rationale is the same). 

Regarding claim 10, Lifson as modified teaches the throttle control method according to claim 1, after S300, further comprising S400: maintaining the step S300 for a first period of time (see Jaster, col. 5, lines 50-55 to col. 6, lines 1-4 which note how the step is maintained for a given period of time to return the liquid level to the desired level). 

Regarding claim 11, Lifson as modified teaches the throttle control method according to claim 10, but does not specifically teach that the first period of time is 5 s. However, the claimed time period is merely a result-effective variable, the general conditions of which have been recognized by the prior art. Namely, the claim requires that the there is a first period of time maintained when S300 is initiated. Since Lifson as modified teaches the maintaining of S300 for a period of time (see Jaster, col. 5, lines 50-55 to col. 6, lines 1-4 which note how the step is maintained for a given period of time to return the liquid level to the desired level), the specific amount of time to maintain S300 is not patentably distinguishable from the prior art. Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lifson as modified with the first period of time being 5s, in order to assess how this period of time effects the desired control of the throttle control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/               Examiner, Art Unit 3763